Citation Nr: 0028634	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for the residuals of gunshot wounds to muscle 
groups III and VI, left, with fracture of the acromial 
process and involvement of the left axillary cutaneous nerve.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound of the left 
side of the head.

3.  Entitlement to a compensable disability rating for a 
residual scar from a gunshot wound of the left posterior 
chest.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1946 to December 
1948 and from February 1949 to June 1952.  These matters come 
to the Board of Veterans' Appeals (Board) from a September 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In that rating decision the RO 
denied entitlement to a disability rating in excess of 
40 percent for the residuals of a gunshot wounds to the left 
shoulder and the residuals of a gunshot wound to the left 
side of the head.  In October 1993 the veteran submitted a 
notice of disagreement with that decision.

In a September 1994 rating decision the RO granted service 
connection for the residuals of a gunshot wound to the left 
posterior chest, and assigned a non-compensable rating for 
the disorder.  In March 1995 the veteran submitted a notice 
of disagreement with the assigned rating.

In a June 1996 rating decision the RO denied entitlement to 
increased ratings for the residuals of the gunshot wound to 
the left shoulder, the left side of the head, and the left 
posterior back.  Following the issuance of a statement of the 
case in November 1996, the veteran perfected an appeal of the 
denial of increased ratings.



FINDINGS OF FACT

The RO has obtained all relevant evidence for an informed 
decision on the veteran's appeal. 

1.  The version of the regulation pertaining to combined 
disability ratings for muscle injuries, 38 C.F.R. § 4.55, 
that was in effect in 1993 is more favorable to the veteran.  
Neither the old or new version of 38 C.F.R. § 4.56 is more 
favorable to the veteran.

2.  The residuals of gunshot wounds to muscle groups III and 
VI, left, with fracture of the acromial process and 
involvement of the left axillary cutaneous nerve, are 
manifested by pain and limited motion of the left arm to 
45 degrees from the side, indicative of severe muscle injury.

3.  The residuals of a gunshot wound to the left side of the 
head are manifested by a scar that is moderately disfiguring.

4.  The residuals of a gunshot wound to the left posterior 
chest are manifested by a scar that is not poorly nourished 
or ulcerated, tender or painful on objective demonstration, 
or productive of any functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
40 percent for the residuals of gunshot wounds to muscle 
groups III and VI, left, with fracture of the acromial 
process and involvement of the left axillary cutaneous nerve, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.55, 4.73, Diagnostic Codes 5303, 5306 (1993), 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.55, 4.56, 4.71a, 4.73, 
Diagnostic Codes5200, 5303, 5306 (1999).

2.  The criteria for a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the left 
side of the head are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 
7800 (1999).

3.  The criteria for a compensable disability rating for the 
residuals of a gunshot wound to the left posterior chest are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.118, Diagnostic Codes 7803, 7804, and 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in September 
1950 he was wounded in action by being shot in the left 
cheek, the left shoulder, and the left flank, resulting in a 
compound, comminuted fracture of the tip of the left acromion 
process.  The gunshot to the left cheek resulted in a five-
centimeter wound in front of the left ear and the gunshot to 
the left flank resulted in a one-centimeter superficial wound 
over the posterior aspect of the left 11th rib.  None of the 
gunshot wounds involved any damage to the arteries or nerves.  
The gunshot wounds to the left side of the head and the left 
flank were shown to be well healed approximately one month 
following the injuries.  The gunshot wound to the left 
shoulder caused a five-centimeter entrance wound over the 
left acromion process, and an exit wound over the posterior 
aspect of the left deltoid insertion.

Examination in October 1952 resulted in a finding of moderate 
to severe muscle damage in the course of the missile and 
severe damage at the entrance and exit wounds of the left 
shoulder.  The shoulder wounds were tender to palpation, and 
the examiner found an 80 percent reduction in the range of 
motion of the left shoulder, mild atrophy in the left upper 
extremity, and a 10 percent reduction in grip strength due to 
the injuries.  There was also a faint, well healed scar 
2.5 inches in length immediately anterior and parallel to the 
left ear.  In addition, the examiner noted a white, one-inch 
scar at the 12th rib level on the posterior chest that was 
healed and asymptomatic.

Based on this evidence, in a November 1952 rating decision 
the RO granted service connection for a gunshot wound to 
muscle groups III and VI, left, with fracture of the acromial 
process and injury to the left axillary cutaneous nerve.  The 
disorder was rated as 40 percent disabling as unfavorable 
ankylosis of the left shoulder, apparently based on the 
severe injuries to two muscle groups.  The RO also granted 
service connection for a gunshot wound to the left side of 
the head and rated the scar as 10 percent disabling based on 
moderate disfigurement.  The 40 and 10 percent ratings have 
been in effect since November 1952.

VA treatment records show that from 1981 to 1999 the veteran 
has received extensive treatment, including multiple 
hospitalizations, for other disorders, but contain no 
reference to any complaints or clinical findings pertaining 
to the service-connected disabilities.  The medical evidence 
shows that he has received treatment for severe chronic 
obstructive pulmonary disease, requiring the use of oxygen; 
hypertension; arteriosclerotic heart disease; congestive 
heart failure; insulin-dependent diabetes mellitus; 
degenerative joint disease of unspecified joints; 
gastroenteritis, dyspepsia, and an ulcer; pneumonia and 
chronic bronchitis; benign prostatic hypertrophy with chronic 
urinary retention; chronic cholecystitis; and a chronic 
bleeding disorder of undetermined etiology.  In a February 
1994 statement he denied having received any treatment for 
his service-connected disabilities since 1974.

The report of an August 1994 VA examination indicates that 
the veteran was unable to use his left arm with walking, and 
that he used the right upper extremity to maintain balance 
and carry objects.  He is right handed.  He reported that 
over the years the left shoulder became more painful and that 
he used it less, resulting in significant disability due to 
disuse.  He reported having pain in the left shoulder and the 
posterior chest after many hours of sitting and driving his 
truck.  He also stated that the scar over the 11th rib was 
sometimes sensitive to touch.  The examiner found that the 
wounds on the left side of the head, the left shoulder, and 
over the posterior 11th rib were well healed.  Examination of 
the neurological system was within normal limits, and there 
was no X-ray evidence of any retained foreign bodies.  The X-
ray study of the left shoulder did reveal a deformed acromion 
due to trauma, tendonitis, and osteoarthritis in the 
glenohumeral joint.

As previously stated, in the September 1994 rating decision 
the RO granted service connection for a gunshot wound to the 
left posterior chest, muscle group III, and rated the 
residuals as non-compensable.

In conjunction with a July 1996 VA examination the veteran 
complained of pain in his left shoulder, especially at night.  
Examination showed minimal tissue loss over the left deltoid 
area, but no gross evidence of muscle wasting in any of the 
areas affected by the gunshot wounds.  The scar in the left 
deltoid area was one by five centimeters, the scar over the 
left acromion was one by two and a half centimeters, the scar 
on the left posterior chest was one by one centimeter, and 
the scar on the left side of the head was one by four 
centimeters.  The examiner described the scars as flat, 
small, smooth, and well healed, with no keloid formation.  
The scar in the left deltoid area was slightly depressed.  
The examiner found no evidence of pain or tenderness with 
moderate pressure and no evidence of adhesions or damage to 
bones, nerves, joints, or tendons.  The veteran was unable to 
abduct or flex the left shoulder beyond 90 degrees or 
externally rotate the shoulder.  Strength was 5/5 
bilaterally, with no gross evidence of pain or any muscle 
herniation.  Based on the 1994 X-ray studies, the examiner 
provided diagnoses of tendonitis of the left shoulder and 
osteoarthritis of the glenohumeral joint.

The veteran provided testimony at an October 1996 hearing, 
during which he stated that he was able to use the arm at 
lower levels, including lifting and carrying, but that he was 
unable to lift the arm more than 90 degrees.  He stated that 
he was unable to perform any overhead work with the left arm.  
He complained of having pain in the left shoulder 85 to 
90 percent of the time, and occasional pain in the scar on 
the left side of the head.  He also stated that the scar over 
the left rib was sometimes sore.

During an October 1997 VA examination the veteran complained 
of intermittent pain and stiffness in the left shoulder, with 
severe exacerbations due to cold weather three to five times 
a year.  He reported having retired from employment as a 
truck driver seven years previously because he could no 
longer drive the truck.  He took aspirin daily and treated 
the severe exacerbations with warmth, rest, and medication.  
The examiner described the location and size of the scars as 
previously shown.  The scar on the left deltoid was mildly 
tender and depressed, but there was no evidence of adhesion 
or breakdown of the skin.  On examination the veteran was 
unable to abduct or flex the left arm more than 45 degrees.  
He could externally rotate the left shoulder to 70 degrees 
and internally rotate the shoulder to 85 degrees.  Flexion 
and extension of the elbow was normal, but supination of the 
left hand was limited to 70 degrees due to pain in the wrist.  
There was mild numbness over the left deltoid area, but no 
evidence of muscle atrophy, muscle wasting, tissue loss, or 
muscle herniation.  The examiner found no evidence of 
adhesions or damage to nerves, joints, or tendons.  An X-ray 
study of the left shoulder showed evidence of calcified 
bursitis.

II.  Analysis

The Board finds that the veteran's claims for increased 
ratings and his appeal of the rating assigned for the gunshot 
would to the posterior chest are well grounded within the 
meaning of the statutes and judicial construction and that VA 
has a duty, therefore, to assist him in the development of 
the facts pertinent to the claims and appeal.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The relevant evidence consists of the reports of VA 
examinations in August 1994, July 1996, and October 1997.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claims and appeal 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Residuals of a Gunshot Wound to the Left Shoulder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

Subsequent to the initiation of the veteran's appeal, the 
regulatory criteria for evaluating muscle injuries were 
revised effective July 3, 1997.  Schedule for Rating 
Disabilities; Muscle Injuries, 62 Fed. Reg. 30235 (1997) 
(codified at 38 C.F.R. Part 4).  Because the veteran's appeal 
was initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The veteran was provided the revised regulations in a 
November 1999 supplemental statement of the case, and the RO 
considered the revised regulations at that time in confirming 
the denial of an increased rating.  The veteran was given the 
opportunity to submit evidence and arguments following the 
November 1999 supplemental statement of the case.  The Board 
finds, therefore, that it can consider the original and 
revised rating criteria without prejudice to the veteran.  
See Bernard v Brown, 
4 Vet. App. 384 (1993).  

Under the original version of the regulations, muscle 
injuries in the same anatomical region, including the 
shoulder girdle and arm, could not be combined, but the 
rating for the major group could be elevated to moderately 
severe or severe, according to the severity of the aggregate 
impairment of function of the extremity.  Two or more severe 
muscle injuries affecting the motion of a single joint could 
be combined, but not in combination receive more than the 
rating for ankylosis of that joint at an "intermediate" 
angle.  For severe injuries involving the shoulder girdle and 
arm, however, the combination could not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Claims of 
an unusually severe degree could be submitted to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 4.55(b) (1993).

With ankylosis of the shoulder, the intrinsic muscles of the 
shoulder girdle (groups III or IV) are out of commission and 
carry no rating for injury, however severe.  The extrinsic 
muscles of the shoulder girdle (groups I and II) may, 
however, if severely injured, elevate the rating to ankylosis 
at an unfavorable angle.  Muscle injury ratings could not be 
combined with peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different functions.  
38 C.F.R. § 4.55(d) and (g) (1993).

Pursuant to the revised regulation, a muscle injury rating 
will not be combined with a peripheral nerve rating of the 
same body part, unless the injuries affect entirely different 
functions.  There can be no rating assigned for muscle groups 
that act on an ankylosed joint, except in the case of an 
ankylosed shoulder.  If the shoulder is ankylosed and muscle 
groups I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(c), (d) (1999).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be separately rated 
and the ratings combined under the provisions of 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.55(e), (f) (1999).

The original version of the regulation provides that two or 
more severe muscle injuries in the anatomical region of the 
shoulder could be rated as unfavorable ankylosis of the 
scapulohumeral joint.  The revised regulation indicates that 
the combined rating must be less than that for unfavorable 
ankylosis of the scapulohumeral joint.  Because the veteran's 
disability rating is based on the combination of severe 
muscle injuries for two muscle groups in the shoulder girdle, 
the Board finds that the original version of the regulation 
is more beneficial to him.  VAOPGCPREC 3-2000.

The provisions of 38 C.F.R. § 4.56, which provide criteria 
for determining the severity of muscle injuries were also 
revised.  These revisions were not intended to be 
substantive.  62 Fed. Reg. 30235.  Both versions of 38 C.F.R. 
§ 4.56 use similar language.  In terms of determining the 
severity of the injury to individual muscle groups, the 
rating criteria and percentage ratings for each muscle group 
are essentially the same in the original and revised version 
of the regulation.  The cardinal signs and symptoms of muscle 
disability include loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).


The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.




Diagnostic Code 5303 for injury to muscle group III applies 
to the intrinsic muscle of the shoulder girdle, including the 
pectoralis major and the deltoid.  The muscles control 
elevation and abduction of the arm to shoulder level, and the 
forward and backward swing of the arm.  The diagnostic code 
provides a maximum 40 percent rating for severe injury to the 
major extremity, and a 30 percent rating for severe injury to 
the minor extremity.  A 30 percent (20 percent if minor) 
rating applies for moderately severe muscle injury, and a 
20 percent rating is applicable for moderate injury to the 
major or minor extremity.  The disability is non-compensable 
for injury to either extremity that is slight.  38 C.F.R. 
§ 4.73.

Diagnostic Code 5306 for injury to muscle group VI applies to 
extensor muscles of the elbow, including the triceps and 
anconeus.  The diagnostic code provides a maximum 40 percent 
rating for severe disability affecting the major arm 
(30 percent if minor), a 30 percent rating for moderately 
severe disability affecting the major arm (20 percent if 
minor), a 10 percent rating for moderate disability affecting 
either joint, and a non-compensable rating if the disability 
of either extremity is slight.  38 C.F.R. § 4.73.

Diagnostic Codes 5303 and 5306 provide maximum 30 percent 
ratings for severe injuries affecting the minor extremity, 
but the original and revised regulations prohibit the 
combination of ratings pertaining to the same anatomical 
region.  The regulations also prohibit separate ratings for 
injuries to the peripheral nerves, in the absence of distinct 
manifestations.  As previously stated, with the grant of 
service connection in 1954, the left shoulder disability was 
rated as unfavorable ankylosis of the shoulder based on 
severe injury to two muscle groups in the shoulder girdle, in 
accordance with 38 C.F.R. § 4.55(b).  Because the maximum 
schedular ratings have been assigned for injuries to muscle 
groups III and VI, the Board finds that there is no basis for 
increasing the schedular rating.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Those factors 
are, however, incorporated into the rating criteria for 
muscle injuries.  The Board also finds, therefore, that 
consideration of all the functional limitations resulting 
from the muscle injuries does not result in a higher rating.  
See Spencer v West, 13 Vet. App. 376 (2000).

In addition to the injuries to muscle groups III and VI, the 
medical evidence shows that the veteran has osteoarthritis, 
bursitis, and/or tendonitis in the left shoulder.  Although 
it is not clear from the evidence of record whether the 
additional disorders are etiologically related to the 
service-connected muscle injuries, consideration of the 
additional disabilities does not result in a higher rating.  
Osteoarthritis, bursitis, and tendonitis are all rated as 
degenerative arthritis, which is evaluated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5019, and 5024.  Diagnostic Code 5201, which 
pertains to limitation of motion of the arm, provides a 
maximum 30 percent rating for limited motion of the minor 
upper extremity.  Diagnostic Code 5200, which pertains to 
ankylosis of the scapulohumeral joint, provides a maximum 
40 percent rating for unfavorable ankylosis.  A higher rating 
based on limitation of motion or ankylosis is not, therefore,  
warranted.  

A separate disability rating for arthritis, bursitis, or 
tendonitis cannot be granted because limited motion, 
including painful motion, is included in the rating criteria 
for muscle injuries.  Esteban v. Brown, 6 Vet. App. 259 (1994 
(the veteran is entitled to a separate rating where the 
symptomatology is distinct and separate); 38 C.F.R. § 4.56.  
A separate rating for the scars is not applicable because the 
evidence does not show that the scars, rather than the muscle 
injuries, are poorly nourished or ulcerated, tender and 
painful on objective demonstration, or result in any 
functional limitations.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805.  The Board has determined, therefore, 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 40 percent 
for the residuals of gunshot wounds to muscle groups III and 
VI, left, with fracture of the acromial process and 
involvement of the left axillary cutaneous nerve.

B.  Residuals of a Gunshot Wound of the Left Side of the Head 
and the Left Posterior Chest

Diagnostic Code 7800 for disfiguring scars of the head, face, 
and neck provides a 50 percent rating if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating applies if the scarring is severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating is provided if the scarring 
is moderately disfiguring, and the disorder is non-
compensable if slight.  Diagnostic Code 7803 provides a 
10 percent evaluation if a superficial scar is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides a 10 percent evaluation for superficial scars that 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 for other scars indicates that other 
scars are to be evaluated based on the limitation of function 
of the part affected.  38 C.F.R. § 4.118.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection for the 
residuals of a gunshot wound to the left posterior chest in 
September 1994.  Because he has appealed the initial rating, 
the Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The residuals of the gunshot wound to the left side of the 
head are manifested by a well healed one by four centimeter 
scar that is not poorly nourished or ulcerated, tender or 
painful on objective demonstration, or productive of any 
impairment of function.  A disability rating in excess of 
10 percent is applicable if the scarring is severe.  The scar 
has not been described as more than moderately disfiguring, 
nor is there any evidence of damage to the underlying 
structures.  The Board finds, therefore, that the criteria 
for a disability rating in excess of 10 percent are not met, 
and that the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound of the left 
side of the head.

The residuals of the gunshot wound to the left posterior 
chest are manifested by a well-healed scar that is one inch 
in diameter.  The evidence does not show that the scar is 
poorly nourished or ulcerated, tender or painful on objective 
demonstration, or productive of any impairment of function.  
Although the veteran complained of occasional tenderness in 
the area of the scar, none of the examinations revealed any 
objective evidence of disability caused by the scar.  In 
addition, there is no evidence indicating that the gunshot 
wound caused any damage to the underlying structures.  The 
Board finds, therefore, that the criteria for a compensable 
disability rating have not been met at any time since the 
initiation of the veteran's claim for service connection, and 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a compensable disability rating 
for a residual scar from a gunshot wound of the left 
posterior chest.  Fenderson, 12 Vet. App. at 119.

C.  Extra-schedular Consideration

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence shows that the veteran retired from employment 
because he was no longer able to drive a truck.  He has been 
assigned the maximum rating available for impairment to 
muscle groups III and VI, which contemplates significant 
industrial impairment.  The VA treatment records do not 
indicate that he has sought treatment for his service-
connected disabilities for many years, although he has sought 
treatment for other disabilities.  There is no indication 
that his service-connected disabilities, as opposed to his 
other impairments, have resulted in industrial impairment in 
excess of that contemplated by the rating schedule.

The veteran contends that he is entitled to an extra-
schedular rating because of his frequent hospitalizations.  
The medical evidence shows that he has been hospitalized on 
numerous occasions, but none of those hospitalizations were 
for the treatment of his service-connected disabilities.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
40 percent for the residuals of gunshot wounds to muscle 
groups III and VI, left, with fracture of the acromial 
process and involvement of the left axillary cutaneous nerve 
is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound of the left 
side of the head is denied.

The appeal to establish entitlement to a compensable 
disability rating for a residual scar from a gunshot wound of 
the left posterior chest is denied.




		
	Mark D. Hindin
Veterans' Law Judge
	Board of Veterans' Appeals

 

